DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald Perez on 01/19/2021.
The application has been amended as follows: 

Regarding claim 1, the phrase “the second elementary semi-finished product” in lines 32-33 has been replaced with --the at least one second elementary semi-finished product--.

Regarding claim 1, the phrase “said first model of tyre, delivering” in lines 44-45 has been replaced with –said first model of tyre, and delivering--.

Regarding claim 14, the phrase “said second elementary semi-finished product” in line 2 has been replaced with --said at least one second elementary semi-finished product--.

Regarding claim 15, the phrase “said filling insert” in line 11 has been replaced with –a filling insert--.

Regarding claim 36, the phrase “the second elementary semi-finished product” in lines 16-17 has been replaced with --the at least one second elementary semi-finished product--.

Regarding claim 43, the phrase “said workstation” in line 3 has been replaced with –said third workstation--.

Regarding claim 47, the phrase “said second elementary semi-finished product” in line 2 has been replaced with --said at least one second elementary semi-finished product--.

Regarding claim 48, the phrase “said filling insert” in lines 2-3 has been replaced with –a filling insert--.

Allowable Subject Matter
Claims 1, 3, 5-16, and 35-48 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims remain allowable for the reasons of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/KATELYN B WHATLEY/Supervisory Patent Examiner, Art Unit 1749